              Case 3:18-cv-04954-CRB Document 158 Filed 01/07/21 Page 1 of 6




 1   GIRARD SHARP LLP
     Daniel C. Girard (State Bar No. 114826)
 2   dgirard@girardsharp.com
     601 California Street, Suite 1400
 3
     San Francisco, California 94108
 4   Tel:    415-981-4800
     Fax:    415-981-4846
 5
     [Additional counsel appear on signature page]
 6
 7   Attorneys for Plaintiff Elizabeth A. Bally

 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
10
11
     ELIZABETH A. BALLY, Individually and            )   Case No.: 3:18-cv-04954-CRB
12   On Behalf Of All Others Similarly Situated,     )
                                                         Assigned to the Hon. Charles R. Breyer
                                                     )
13                  Plaintiff,                       )
14                                                   )   JOINT STIPULATION AND [PROPOSED]
            vs.                                      )   ORDER GRANTING PLAINTIFF LEAVE
15                                                   )   TO FILE AN OVERLENGTH REPLY IN
     STATE FARM LIFE INSURANCE                       )
16   COMPANY,                                            SUPPORT OF HER MOTION FOR
                                                     )   PARTIAL SUMMARY JUDGMENT
17                                                   )
                    Defendant.
                                                     )
18                                                   )   Civ. L.R. 7-11
                                                     )
19
                                                     )
20                                                   )   Trial Date: May 3, 2021
                                                     )
21                                                   )
22
23
24
25
26
27
28

      STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMIN.
     MOT. TO FILE AN OVERLENGTH REPLY IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                             CASE NO. 3:18-CV-04954-CRB
                Case 3:18-cv-04954-CRB Document 158 Filed 01/07/21 Page 2 of 6




 1             Plaintiff and Defendant State Farm Life Insurance Company (collectively, the “Parties”),
 2   pursuant to Civil L.R. 7-12, by and through their respective counsel, jointly stipulate as follows:
 3             WHEREAS, on October 26, 2020, Plaintiff filed a Motion for Partial Summary Judgment (Dkt.
 4   No. 142);
 5             WHEREAS, on November 6, 2020, the Court set deadlines of January 8, 2021 for State Farm to
 6   respond to Plaintiff’s Motion, and of January 15, 2021 for Plaintiff to file her Reply (Dkt. No. 150);
 7             WHEREAS, on January 2, 2021, State Farm sought Plaintiff’s consent to have additional pages
 8   for its response to Plaintiff’s Motion for Partial Summary Judgment, and Plaintiff declined to consent
 9   but indicated she would take no position on State Farm’s request should it file an administrative motion;
10             WHEREAS, on January 4, 2021 State Farm filed, and on January 5, 2021 the Court granted,
11   State Farm’s administrative motion for a 15-page extension on its Opposition to Plaintiff’s Motion (Dkt.
12   No. 156);
13             WHEREAS, State Farm does not oppose a corresponding 15-page extension for Plaintiff’s
14   Reply; and
15             WHEREAS, Plaintiff submits that, under the circumstances, good cause for this page extension
16   exists.
17             NOW THEREFORE, the Parties hereby stipulate, and Plaintiff hereby respectfully requests that
18   the Court order, that Plaintiff may file a Reply in support of her Motion of up to 30 pages.
19
20   IT IS SO STIPULATED.
21
22   Dated: January 6, 2021                        Respectfully submitted,
23                                                 GIRARD SHARP LLP
24
                                               By: /s/ Daniel C. Girard
25                                                Daniel C. Girard (State Bar No. 114826)
                                                  dgirard@girardsharp.com
26                                                601 California Street, Suite 1400
                                                  San Francisco, California 94108
27
                                                  Tel: 415-981-4800
28                                                Fax: 415-981-4846
                                          1
      STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMIN.
     MOT. TO FILE AN OVERLENGTH REPLY IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                             CASE NO. 3:18-CV-04954-CRB
          Case 3:18-cv-04954-CRB Document 158 Filed 01/07/21 Page 3 of 6




                                      Norman E. Siegel (admitted pro hac vice)
 1
                                      siegel@stuevesiegel.com
 2                                    Lindsay Todd Perkins (admitted pro hac vice)
                                      perkins@stuevesiegel.com
 3                                    Ethan M. Lange (admitted pro hac vice)
                                      lange@stuevesiegel.com
 4
                                      STUEVE SIEGEL HANSON LLP
 5                                    460 Nichols Road, Suite 200
                                      Kansas City, Missouri 64112
 6                                    Tel: 816-714-7100
 7                                    Fax: 816-714-7101

 8                                    John J. Schirger (admitted pro hac vice)
                                      jschirger@millerschirger.com
 9                                    Matthew W. Lytle (admitted pro hac vice)
10                                    mlytle@millerschirger.com
                                      Joseph M. Feierabend (admitted pro hac vice)
11                                    jfeierabend@millerschirger.com
                                      MILLER SCHIRGER, LLC
12                                    4520 Main Street, Suite 1570
13                                    Kansas City, Missouri 64111
                                      Tel: 816-561-6500
14                                    Fax: 816-561-6501
15
                                      Attorneys for Plaintiff Elizabeth A. Bally
16
17                                 By: /s/ Kristin A. Linsley
18
                                      GIBSON, DUNN & CRUTCHER LLP
19                                    KRISTIN A. LINSLEY, CBN 154148
                                      klinsley@gibsondunn.com
20
                                      555 Mission Street, Suite 3000
21                                    San Francisco, CA 94105
                                      Telephone: 415.393.8395
22                                    Facsimile: 415.374.8471
23
                                      DEBORAH L. STEIN, CBN 224570
24                                    dstein@gibsondunn.com
                                      333 South Grand Avenue
25                                    Los Angeles, CA 90071
26                                    Telephone: 213.229.7164
                                      Facsimile: 213.229.6164
27
28
                                          2
      STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMIN.
     MOT. TO FILE AN OVERLENGTH REPLY IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                             CASE NO. 3:18-CV-04954-CRB
          Case 3:18-cv-04954-CRB Document 158 Filed 01/07/21 Page 4 of 6




                                      STINSON LLP
 1
                                      TODD A. NOTEBOOM (Pro Hac Vice)
 2                                    todd.noteboom@stinson.com
                                      50 South Sixth Street, Ste. 2600
 3                                    Minneapolis, MN 55402
                                      Telephone: 612.335.1894
 4
                                      Facsimile:    612.335.1657
 5
                                      JEREMY ROOT (Pro Hac Vice)
 6                                    jeremy.root@stinson.com
 7                                    230 W. McCarty Street
                                      Jefferson City, MO 65101
 8                                    Telephone: 573.556.3609
                                      Facsimile:     573.556.3635
 9
10                                    COURTNEY HARRISON (Pro Hac Vice)
                                      Courtney.Harrison@stinson.com
11                                    1201 Walnut Street
                                      Suite 2900
12                                    Kansas City, MO 64106
13                                    Telephone:    816.691.2354
                                      Facsimile:    816.412.1172
14
                                      SHEPPARD, MULLIN, RICHTER & HAMPTON
15                                    LLP
16                                    FRANK FALZETTA, Cal. Bar No. 125146
                                      ffalzetta@sheppardmullin.com
17                                    333 South Hope Street, 43rd Floor
                                      Los Angeles, California 90071-1422
18
                                      Telephone:    213.620.1780
19                                    Facsimile:    213.620.1398

20                                    JEFFREY S. CROWE, Cal. Bar No. 216055
                                      jcrowe@sheppardmullin.com
21
                                      650 Town Center Drive, 4th Floor
22                                    Costa Mesa, California 92626-1993
                                      Telephone:   714.513.5100
23                                    Facsimile:   714.513.5130
24
                                      Attorneys for Defendant State Farm Life Ins. Co.
25
26
27
28
                                          3
      STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMIN.
     MOT. TO FILE AN OVERLENGTH REPLY IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                             CASE NO. 3:18-CV-04954-CRB
             Case 3:18-cv-04954-CRB Document 158 Filed 01/07/21 Page 5 of 6




 1                                            ATTESTATION
 2         I, Daniel C. Girard, am the ECF User whose ID and password are being used to file this document.
 3   In compliance with Local Rule 5-1(i)(3), I certify that concurrence in this filing has been obtained from
 4   the other signatory.
 5
 6   Dated: January 6, 2021                                      By: /s/ Daniel C. Girard
 7
 8
 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.
10
11
12           January 7
     Dated: _____________, 2021                          By: _______________________________
                                                             The Honorable Charles R. Breyer
13
                                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          4
      STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMIN.
     MOT. TO FILE AN OVERLENGTH REPLY IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                             CASE NO. 3:18-CV-04954-CRB
             Case 3:18-cv-04954-CRB Document 158 Filed 01/07/21 Page 6 of 6




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on January 6, 2021, I electronically filed the foregoing with the Clerk of
 3   the Court using the CM/ECF system, which will send notice of such filing to all registered users.
 4
                                              /s/ Daniel C. Girard
 5                                              Daniel C. Girard

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          5
      STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMIN.
     MOT. TO FILE AN OVERLENGTH REPLY IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                             CASE NO. 3:18-CV-04954-CRB
